SAGE, District Judge.
Plea, to jurisdiction by La Marcus A. Thompson, defendant, on the ground that he is not a resident of Cincinnati and citizen of the state of Ohio, but is a resident of the city of Chicago and a, citizen of the state of Illinois. The plea will he overruled, upon the authority of In re Hohorst, 150 U. S. 653, 14 Sup. Ct. 221; In re Keasbey & Mattison Co., 160 U. S. 221, 16 Sup. Ct. 273; Consolidated Fastener Co. v. Columbian Fastener Co., 73 Fed. 828. The defendant will he allowed 30 days for answer.